 



Exhibit 10.47
AMENDMENT NUMBER ONE
TO THE
GOODRICH CORPORATION OUTSIDE DIRECTOR DEFERRAL PLAN
(Approved By The Board Of Directors On December 12, 2006)
          THIS AMENDMENT is made this 12th day of December, 2006, by Goodrich
Corporation (hereinafter referred to as the “Company”);
W I T N E S S E T H
          WHEREAS, the Company maintains the Goodrich Corporation Outside
Director Deferral Plan, as approved by the Board of Directors on December 7,
2004 (hereinafter referred to as the “Plan”); and
          WHEREAS, pursuant to Paragraph 7 of the Plan, the Board of Directors
of the Company has maintained the right to amend the Plan from time to time;
          WHEREAS, the Board of Directors of the Company has taken action
authorizing this Amendment to the Plan; and
          NOW, THEREFORE, the Plan is hereby amended as follows:
          Effective January 1, 2005, the following sentence shall be added to
the end of Paragraph 11:
“Notwithstanding any other provisions of the Plan herein to the contrary and, to
the extent applicable, the Plan shall be interpreted, construed and administered
(including with respect to any amendment, modification or termination of the
Plan) in such manner so as to comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, and any related Internal Revenue
Service guidance promulgated thereunder.”
          IN WITNESS WHEREOF, the Company, by its duly authorized officer, has
caused this Amendment to be executed as of the day and year first above written.

            GOODRICH CORPORATION
      By:           Title:                 

